Rose, J.
Appeal from a judgment of the Supreme Court (Egan, Jr., J.), entered July 30, 2009 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition.
Petitioner William Neeley was appointed to the position of Public Works Operation Supervisor in 1998, and petitioner Thomas Romano was appointed to the position of Highway Maintenance Supervisor in 2005. Both Neeley and Romano worked for the Department of Public Works of respondent Town of Colonie. Petitioners were suspended from their respective positions in July 2008 pending disciplinary charges and a hearing, at the conclusion of which they were found guilty of misconduct and demoted. Petitioners each appealed to the Town’s personnel officer, who ultimately ordered that they be suspended without pay for 30 days and restored to their original positions without demotion. Although petitioners were reinstated to their original title, grade and salary effective March 26, 2009, they thereafter commenced this proceeding pursuant to CPLR article 78 contending that certain of their former duties had been curtailed and, therefore, they had been subject to a de facto demotion. Supreme Court dismissed the proceeding as moot and this appeal ensued.
*1561We affirm. It is undisputed that petitioners were restored to their original title, grade and salary in compliance with the decision issued by the Town’s personnel officer. As petitioners received all the relief to which they were entitled, Supreme Court properly dismissed this proceeding as moot (see generally Matter of Lomonaco v Dennison, 29 AD3d 1144 [2006]; Matter of Rivera v New York State Div. of Parole, 23 AD3d 863, 864 [2005], lv denied 6 NY3d 709 [2006]; Matter of Smalley v Hogue, 278 AD2d 753 [2000]).
Mercure, J.P., Peters, Malone Jr. and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.